Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/17/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 18 and 20 are independent claims. 


Applicant’s Response
	In Applicant’s response dated 10/28/2021, applicant has amended the following:
a) Claims 1, 2 and  20
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 10/28/2021 are withdrawn:
a) Objection to claim 20
b) 35 U.S.C. Rejection to claims 1-16

	
 Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended to “wherein the one or more interactive menu screens of the user interface” to read more clearly. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5:
Claim 5 recites: “high priority icon, mid priority alarm icon and low priority alarm icon”. (emphasis added) 
Examiner notes that the original specification mentions “indicator” rather than “icon” (see par.  32)
Therefore, there is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    


Claims 14 and 20:
Claim 14 recites: “wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type”. (emphasis added) 
Examiner notes that the original specification mentions point types but does not include the meaning of the abbreviations of Figures 13 and 14.  (see paras.  44 and 45)

	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (hereinafter “Sullivan”), U.S. Published Application No. 20090057426 A1.
Claim 18:
Sullivan teaches A user interface device, comprising:
a display; (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be 
a port for operatively coupling the user interface device to a building controller that is configured to control one or more points associated with one or more plants of a building, the user interface device configured to provide a user interface for operating the building controller; (e.g., wall mountable building control appliance having ports for controlling thermostat related points associated with HVAC plant of a building par. 4; In some instances, an HVAC control system may include a web enabled building control appliance having a controller and a first port that is coupled to the controller and that is adapted to communicate over a first network. The controller may be coupled to a second port that is adapted to be coupled to and communicate with two or more communicating thermostats via a second network.)

a controller operatively coupled to the port and the display, the controller
configured to display one or more interactive menu screens on the display that allow a user to view and command points associated with one or more plants of the building and view and acknowledge alarms associated with one or more plants of the building; . (e.g., web page permits user to view thermostats points of control as shown in Figure 3D, changing values of various thermostat points of control as shown in Figure 3D; Figure 3D illustrates changing the control value via arrows 342 
par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

wherein the one or more interactive menu screens are configured to: (Figures 6A-6C; display a list of points that are currently in alarm)
display on a screen a listing of points controlled by the building controller, wherein each of the points in the listing of points includes a point name (Figure 6B;  alarm name 622, As seen in Alarm name box 622, web page 618 is currently  and a point value, (e.g., setting a point for the alarm to occur Figure 3D; setting set points for alarms par. 99; Returning to FIG. 6B, a low limit box 628 permits a user to set a lower limit by either entering the lower limit or by toggling the value up and/or down. A high limit box 630 permits a user to set a high limit by either entering the high limit or by toggling the value up and/or down. In the illustrated alarm setup, the alarm will be raised if the space temperature drops below 50.degree. F. or goes above 85.degree.) and at least one of the points in the listing of points includes an icon that visually designates the point as having a corresponding point status; (e.g., icon that visually designates the point as having a corresponding operating status (e.g., snowflake or cooling status) par. 63; Setpoints column 306 may include one or more icons for each thermostat, indicating the operational status of corresponding HVAC equipment. For example, a snowflake icon may be displayed if air conditioning equipment is operating, or perhaps a flame icon may be displayed if heating equipment is operating. Par. 67; As a result, the air conditioning equipment controlled by thermostat 316 is operational, as evidenced by the snowflake icon 318.)

permit the user to enter a user selected filter criteria; and
permit the user to filter the points in the listing of points according to the user selected filter criteria, thereby reducing the listing of points to those points that meet the user selected filter criteria. (Sullivan’s Figure 6A; filtering Thermostat points based on user selected filter criteria Sullivan; par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use 

Claim 19 depends on claim 18:
Sullivan teaches wherein the one or more interactive menu screens are configured to display a plurality of available filter criteria, and the user is permitted to select from the plurality of available filter criteria when entering the user selected filter criteria. (Sullivan’s Figure 6A; filtering Thermostat points based on user selected filter criteria Sullivan; par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (hereinafter “Sullivan”), U.S. Published Application No. 20090057426 A1, in view of Verfuerth et al. (hereinafter “Verfeurth”), US 20090315485 A1.
Claim 1:
Sullivan teaches A building control system, comprising: (e.g., HVAC building control system abstract; An HVAC control system that accommodates and/or facilitates control from a remote location.)
a building controller including a building controller housing, (e.g., building controller within building controller appliance is wall mountable because it can be located in a physical location with walls abstract; The HVAC control system may include a web-enabled building control appliance that has a controller, a first port and a second port. Par. 34; For example, building control appliance 12 may be located within a the building controller including a plurality of ports for controlling one or more points of control associated with one or more plants of a building, (e.g., wall mountable building control appliance having ports for controlling thermostat related points associated with HVAC plant of a building par. 4; In some instances, an HVAC control system may include a web enabled building control appliance having a controller and a first port that is coupled to the controller and that is adapted to communicate over a first network. The controller may be coupled to a second port that is adapted to be coupled to and communicate with two or more communicating thermostats via a second network.) the building controller configured to receive sensor and/or other data, and in response, provide control signals in accordance with a control algorithm to control each of the one or more points of control in accordance a corresponding point control value; (e.g., controlling one or more thermostat points in accordance with one more programmable set point values Figure 3D; programmable cooling or heating set point values, par. 70; In particular, pane 340 displays cooling and heating temperature set points for one or more time periods such as occupied, unoccupied and standby. For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)
a user interface device including a user interface device housing, the user interface device operatively coupled to the building controller and configured to provide a user interface for operating the building controller, wherein the user interface device is configured to display one or more interactive menu screens on a display that (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA).)
 	
permit a user to select and change one or more points of control from an automatic control mode, in which the building controller automatically controls the corresponding point control value of the point of control, to a manual control mode in which the user manually controls the corresponding point control value of the point of control; ( e.g., scheduled changes to temp values (i.e., automatic control mode) can be overridden with manual changes (i.e., manual control mode) par. 52; The control algorithm may be capable of issuing commands to the one or more thermostats via second network 20 to activate or deactivate HVAC equipment that is connected to the one or more thermostats, based at least in part on the received sensor information and a schedule. Par. 53; While the thermostats themselves may be capable of operating in accordance with their own local schedule, controller 36 may provide commands that cause the thermostats to operate in accordance with the schedule of the controller 36. Par. 65; For example, in a commercial office environment, a particular thermostat may be programmed or otherwise operated in accordance with a schedule in 

permit the user to display on a screen a listing of the points of control that are currently set in the manual control mode; (e.g., overriding a scheduled setpoint while a list of points of control are displayed as shown in Figures 3b, 3c par. 67; By reading a row across the columns, one can see that thermostat 316 is displaying a current temperature of 75.degree. F. and has a current set point temperature of 74.degree. F. As a result, the air conditioning equipment controlled by thermostat 316 is operational, as evidenced by the snowflake icon 318. It can be seen that thermostat 316 is operating in accordance with a schedule that specifies that the current time corresponds to an Occupied time period, as indicated by the occupied icon 320. Consequently, and in the illustrative embodiment, setpoints column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308.)

permit the user to select one or more points of control from the displayed listing of points of control that are currently in the manual control mode; and(e.g., overriding a scheduled setpoint while a list of points of control are displayed as shown in Figures 3b, 3c par. 67; By reading a row across the columns, one can see that thermostat 316 is displaying a current temperature of 75.degree. F. and has a current set point temperature of 74.degree. F. As a result, the air conditioning equipment controlled by thermostat 316 is operational, as evidenced by the snowflake icon 318. It can be seen that thermostat 316 is operating in accordance with a schedule that specifies that the current time corresponds to an Occupied time period, as indicated by the occupied icon 320. Consequently, and in the illustrative embodiment, setpoints column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308.)

Sullivan fails to expressly teach with one or more points of control selected from the listing of the points of control that are currently in the manual control mode, permit the user to activate a function that changes all of the selected points of control from the manual control mode to the automatic control mode.

However, Verfuerth teaches with one or more points of control selected from the listing of the points of control that are currently in the manual control mode, permit the user to activate a function that changes all of the selected points of control from the manual control mode to the automatic control mode. (e.g., 
In the analogous art of changing set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the set points as taught by Sullivan using an “automatic” or “manual” mode as taught by Verfuerth, with a reasonable expectation of success, to provide the benefit of saving time when desiring to change a group of set points. 

Claim 2 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to permit the user to view one or more of the points of control, change the control value for one or more of the points of control and view one or more alarms generated by the building controller for one or more of the points of control. (e.g., web page permits user to view thermostats points of control as shown in Figure 3D, changing values of various thermostat points of control as shown in Figure 3D; Figure 3D illustrates changing the control value via arrows 342 or 344 of the thermostat points; alarms tab 76 of  Figure  3B permits user to view alarms generated by the building controller par. 68; FIG. 3C provides a web page 328 that may be served up by web server 38 (FIG. 2) if, for example, a user clicks on the icon representing thermostat 316. It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). 
par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 3 depends on claim 1:
wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons a list of points of control that are currently in alarm. (e.g., display a screen of search results that include a list of points that are currently in alarm Sullivan; Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 4 depends on claim 3:
Sullivan teaches wherein the one or more interactive menu that display a list of points that are currently in alarm include: (Figures 6A-6C; display a list of points that are currently in alarm)
a name for each of the points of control in alarm; (Figure 6B;  alarm name 622, As seen in Alarm name box 622, web page 618 is currently displaying setup information for an alarm condition named Extreme Temp.) 
a status indicator for each of the points of control in alarm; and (e.g., priority status 632 of Figure 6B, Figure 6A shows a description status of alarm, par. 96; Web page 600 provides a pane 606 that shows, in tabular form, a list of thermostats, an alarm description)
a point control value and/or a set point for each of the points of control in alarm. (e.g., setting a point for the alarm to occur Figure 3D; setting set points for alarms par. 99; Returning to FIG. 6B, a low limit box 628 permits a user to set a lower limit by either entering the lower limit or by toggling the value up and/or down. A high limit box 630 permits a user to set a high limit by either entering the high limit or by toggling the value up and/or down. In the illustrated alarm setup, the alarm will be raised if the space temperature drops below 50.degree. F. or goes above 85.degree.)

Claim 5 depends on claim 4:
Sullivan teaches wherein the status indicator for each of the points of control in alarm comprise one of a high priority alarm icon, a mid priority alarm icon and a low priority alarm icon. (Figure 6A; priority column for listed alarms including low and high par. 97; Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 6 depends on claim 3:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons additional information regarding a particular point of control that is currently in alarm in response to a user selecting the particular point of control from the list of points of control that are currently in alarm. (e.g., providing a screen of additional information regarding a particular Thermostat point by 

Claim 7 depends on claim 6:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to provide additional information regarding the particular point of control that is currently in alarm permit the user to manually change a point control value and/or set point for the particular point of control in alarm, thereby placing the particular point of control into the manual control mode. (e.g., under BRI, any override changes by a user is considered a “manual control mode” with the override button or the label under column 302 allows for manually change of a setpoint as shown in Figures 3D, 3E Par. 67; set points column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308. Par. 70; For example, pane 

Claim 8 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons a listing of at least some of the points of control controlled by the building controller. (Sullivan; Figures 3B, 3F; overview screen display a list of Thermostat points controlled by building controller, also see Schedule tab of Figure 5A, Thermostats  tab of Figure 9B)

Claim 9 depends on claim 8:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons additional information regarding a particular point of control in response to a user selecting the particular point of control from the displayed listing of at least some of the points. (e.g., providing a screen of additional information regarding a particular Thermostat point by selecting a Thermostat label associated with the particular point that is currently in alarm as indicated by “Alarm” column 312 of Sullivan’s Figure 3B Sullivan; par. 66; As shown, web page 54 may include information pertaining to a number of different thermostats. In some instances, it may be desirable to obtain greater information regarding a specific thermostat. To illustrate, one can explore a specific thermostat. For example, thermostat 316 is labeled 


Claim 10 depends on claim 8:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to permit the user to select a particular point of control from the displayed listing of points of control and then manually adjust the  point control value of the particular point of control, thereby placing the particular point of control in the manual control mode. (e.g., under BRI, any override changes by a user is considered a “manual control mode” with the override button or the label under column 302 allows for manually change of a setpoint as shown in Figures 3D, 3E Par. 67; set points column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308. Par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)



Sullivan fails to expressly teach wherein the one or more interactive menu screens of the user interface device are configured to display in the listing of points of control an icon adjacent to each of the points of control that are currently set to the manual control mode, the icon distinguishing the points of control that are currently set to the manual control mode from the points of control that are currently set to the automatic control mode.

However, Verfuerth teaches wherein the one or more interactive menu screens of the user interface device are configured to display in the listing of points of control an icon adjacent to each of the points of control that are currently set to the manual control mode, the icon distinguishing the points of control that are currently set to the manual control mode from the points of control that are currently set to the automatic control mode. (e.g., icon 1402 may be shaded to indicate a “manual” or “automatic” control mode adjacent to the control options (i.e., points of control) as shown in Figure 15 par. 59; In an exemplary embodiment, control computer 202 tracks and controls the mode of operation for each lighting fixture and/or each zone.  Par. 69; In other embodiments each lighting fixture icon may be shaded or otherwise identify the control setting for the lighting fixture (e.g., motion-based, ambient-light based, schedule-based control, demand-based control, manual control, automatic control, etc.). In some embodiments, each lighting fixture icon (e.g., icon 1402) is clickable or otherwise selectable such that a dialog box 1502 shown in screen 1500 of FIG. 15 is caused to be displayed by control computer 202. Dialog 

    PNG
    media_image1.png
    684
    719
    media_image1.png
    Greyscale

In the analogous art of changing set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to identify the set points as taught by Sullivan using shaded “automatic” or “manual” icons as taught by Verfuerth, with a reasonable expectation of success, to provide the benefit of saving time when desiring to quickly identify the mode of a group of set points. 

Claim 12 depends on claim 11:
Sullivan fails to expressly teach wherein the one or more interactive menu screens of the user interface device are configured to permit the user to select a menu option, and in response to selecting the menu option, the listing of the points of control that are currently set in the manual control mode is displayed on the screen, and wherein each of the points of control in the listing of the points of control that are currently set in the manual control mode has a corresponding selection icon, wherein the user is permitted to select one or more of the points of control from the listing of the points of control that are currently in the manual control mode by selecting the corresponding selection icon.

However, Verfuerth teaches wherein the one or more interactive menu screens of the user interface device are configured to permit the user to select a menu option, and in response to selecting the menu option, the listing of the points of control that are currently set in the manual control mode is displayed on the screen, and wherein each of the points of control in the listing of the points of control that are currently set in the manual control mode has a corresponding selection icon, wherein the user is permitted to select one or more of the points of control from the listing of the points of control that are currently in the manual control mode by selecting the corresponding selection icon (e.g., in response to selecting a shaded icon 1402 that indicates “manual mode”, displaying a list of control options (i.e., points of control) that are currently set in the manual mode, where the user 

    PNG
    media_image1.png
    684
    719
    media_image1.png
    Greyscale


In the analogous art of changing set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to identify the set points as taught by Sullivan using shaded “automatic” or “manual” icons as taught by Verfuerth, with a reasonable expectation of success, to provide the benefit of saving time when desiring to quickly identify the mode of a group of set points. 


Sullivan teaches wherein the one or more interactive menu screens of the user interface device are displaying one or more screens that permit the user to filter the one or more points of control by a user selected filter criteria. (Sullivan’s Figure 6A; filtering Thermostat points based on user selected filter criteria Sullivan par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)


Claim 15 depends on claim 13:
Sullivan teaches wherein each of the one or more points of control is associated one of the one or more plants that are being controlled by the building controller, (e.g., Thermostat points associated with a floor of a plant Figure 4D; Thermostats assigned to a building par. 40; In some instances, a floor of a particular building may have more than one thermostat.) and wherein the user selected filter criteria identifies those points of control that are associated with one or more selected plants. (e.g., filtering Thermostat points associated with a floor of a plant 




Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan/Verfuerth as cited above and applied to claim 1, in further view of Casillli; Chris, U.S. Published Application No. 20140018940 A1.
Claim 14 depends on claim 13:
Sullivan/Verfuerth fails to expressly teach wherein each of the one or more points of control has a point type selected from a plurality of point types, wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type, and wherein the user selected filter criteria identifies those points of control of one or more selected point types. 

However, Casilli teaches wherein each of the one or more points of control has a point type selected from a plurality of point types, wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type, and wherein the user selected filter criteria identifies those points of control of one or more selected point types. (e.g., filtering mechanism for type of points par. 50; Point data structures may have several parameters such as "Point Type", "Point Name", "Point Address", "Point Value", "Point Description", "Point Engineering Units", etc. The "Point Type" parameter is generally a type of point that the data structure represents. Exemplary point types include analog input points, analog output points, analog value points, a binary input point, a binary output point, as well as additional point types as will be recognized by those of ordinary skill in the art. Par. 55; Once all the points have been identified by the BAS mobile app 322, the points are filtered and processed based upon several different groupings and filter mechanisms. For example, the points may be grouped and processed by point name, point description, point value, point units, panel association, or other point parameter.)

In the analogous art of filtering set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modifying the filtering of set points as taught by Sullivan/Verfuerth, to be based on the type of points as taught by Casilli, with a reasonable expectation of success, to provide the benefit of saving time when searching for a particular type of set point. 



Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan/Verfuerth as cited above and applied to claim 1, in further view of Mairs et al. (hereinafter “Mairs”), U.S. Published Application No. 20070061046 A1.
Claim 16 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons a Fast Access List to one or more points of control added to the Fast Access List, (e.g., display an user definable overview page that provide a “fast access list” to one more points added Sullivan; par. 74; Web page 370 may represent a summary or overview web page for a user that has, for example, restricted tenant privileges. In some cases, the user may decide, for one reason or another, that more or less information is desired on the summary page. It is contemplated that the amount and/or type of information that is included on the summary page may be user definable to provide a custom look.) 

Sullivan/Verfuerth fails to expressly teach 
wherein a point of control can be added to the Fast Access List by:
activating an add to Fast Access List icon on a Fast Access List interactive menu screen that displays a listing of points of control that are on the Fast Access List; 
and
activating an add to Fast Access List icon on an interactive menu screen n for a particular point of control.

 However, Mairs teaches wherein a point of control can be added to the Fast Access List by: (Figure 20; adding a point to a Summary page (i.e., Fast Access list) par. 115; Further, BAS 10 allows each user of interface 160 to customize the pages and links according to their preferences and tasks in one embodiment. Therefore, users responsible for different tasks or having varying duties can create their own custom user interface 160.)
activating an add to Fast Access List icon on a Fast Access List interactive menu screen that displays a listing of points of control that are on the Fast Access List; (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))
and
activating an add to Fast Access List icon on an interactive menu screen n for a particular point of control. (Figure 20; activating a check box button (i.e., Fast Access List icon) via selection on the customize system page (i.e., information screen) for a corresponding particular point, par. 113; Referring to FIG. 19, a customize system page 520 is depicted. Page 520 specifically relates to adding or removing data to be shown on equipment or subsystem pages (refer, for example, to FIGS. 11A, 12, and 13A described above), but the format is exemplary of and generally relevant to adding or removing data on home page 200 or on other pages of user interface 160. A user first 

	In the analogous art of GUI with building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the customizable overview page of monitored points as taught by Sullivan/Verfuerth to include a page to facilitate adding the points as taught by Mairs to provide the benefit of facilitating customization to reduce the time it takes to monitor certain status critical information.  (see Mairs; par. 8, par. 83)

Claim 17 depends on claim 16:
Sullivan teaches the user interface device is capable of displaying display one or more screens that permit the user to filter the one or more points of control by a user selected filter criteria. (Figure 6A; filtering Thermostat points based on user selected filter criteria par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web 

Sullivan/Verfuerth fails to expressly teach 
wherein in response to activating the add to Fast Access List icon on the Fast Access List interactive menu screen that displays the listing of points of control that are on the Fast Access List, (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))

However, Mairs teaches wherein in response to activating the add to Fast Access List icon on the Fast Access List interactive menu screen that displays the listing of points of control that are on the Fast Access List, (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))

In the analogous art of GUI with building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the customizable overview page configured to display one or more screens that permit the user to filter the one or more points by a user selected filter criteria as taught by Sullivan/Verfuerth to include a page to facilitate adding the points as taught by Mairs 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as cited above, in further view of Casillli; Chris, U.S. Published Application No. 20140018940 A1.
Claim 20:
Sullivan teaches A user interface device, comprising: (e.g., HVAC building control system abstract; An HVAC control system that accommodates and/or facilitates control from a remote location.)

a display; (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA).)
a port for operatively coupling the user interface device to a building controller that is configured to control one or more points associated with one or more plants of a building, the user interface device configured to provide a user interface for operating the building controller; (e.g., wall mountable building control appliance having ports for controlling thermostat related points associated with HVAC plant of a building par. 4; In some instances, an HVAC control system may include a web enabled building control appliance having a controller and a first port that is coupled to the controller and that is adapted to communicate over a first network. The controller may be coupled to a second port that is adapted to be coupled to and communicate with two or more communicating thermostats via a second network.)

a controller operatively coupled to the port and the display, the controller
configured to display one or more interactive menu screens on the display that allows a user to:(e.g., web page of interface device displays a plurality of menu screen to view one or more thermostats points via selecting a desired thermostat from the column 330.  Figure 3C; displaying a menu screen for each selected thermostat point from column 330 par. 68; It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B).)
wherein viewing points associated with one or more plants of the building comprising filtering the points according to one or more filter criteria.(Sullivan’s Figure 6A; filtering Thermostat points based on user selected filter criteria Sullivan; par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), 

and view and acknowledge alarms associated with one or more plants of the building; . (e.g., web page permits user to view thermostats points of control as shown in Figure 3D, changing values of various thermostat points of control as shown in Figure 3D; Figure 3D illustrates changing the control value via arrows 342 or 344 of the thermostat points; alarms tab 76 of  Figure  3B permits user to view alarms generated by the building controller par. 68; FIG. 3C provides a web page 328 that may be served up by web server 38 (FIG. 2) if, for example, a user clicks on the icon representing thermostat 316. It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). 
par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-


However, Casilli teaches wherein the one or more filter criteria including filtering the points by a point type selected from a plurality of point types, wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type, (e.g., filtering mechanism for type of points par. 50; Point data structures may have several parameters such as "Point Type", "Point Name", "Point Address", "Point Value", "Point Description", "Point Engineering Units", etc. The "Point Type" parameter is generally a type of point that the data structure represents. Exemplary point types include analog input points, analog output points, analog value points, a binary input point, a binary output point, as well as additional point types as will be recognized by those of ordinary skill in the art. Par. 55; Once all the points have been identified by the BAS mobile app 322, the points are filtered and processed based upon several different groupings and filter mechanisms. For example, the points may be grouped and processed by point name, point description, point value, point units, panel association, or other point parameter.)









Response to Arguments

In respect to claims 1-17 and 20, Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Verfuerth” and “Casilli” references.  

In respect to claims 18 and 19, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims 

For at least the foregoing reasons, the claims are not in condition for allowance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145